MEMORANDUM **
Aleksandar Spasic, a native and citizen of Serbia, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider and reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reconsider or reopen, and review de novo claims of due process violations. See Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002). We deny the petition for review.
The BIA did not abuse its discretion in denying Spasic’s motion to reconsider because the motion failed to identify any error of law or fact that would justify granting relief. See 8 C.F.R. § 1003.2(b)(1) (2009).
The BIA did not abuse its discretion in denying Spasic’s motion to reopen because he failed to provide any previously unavailable and material evidence. See 8 C.F.R. § 1003.2(c)(1) (2009). It follows that Spasic has not established a due process violation. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (requiring error to succeed on a due process claim).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.